
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Paul (for himself,
			 Mr. DeMint, and Mr. Lee) submitted the following concurrent
			 resolution; which was referred to the Committee on the Budget
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2013, revising the appropriate
		  budgetary levels for fiscal year 2012, and setting forth the appropriate
		  budgetary levels for fiscal years 2013 through 2022. 
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2013
			(a)DeclarationCongress
			 declares that this resolution is the concurrent resolution on the budget for
			 fiscal year 2013 and that this resolution sets forth the appropriate budgetary
			 levels for fiscal years 2013 through 2022.
			(b)Table of
			 ContentsThe table of contents for this concurrent resolution is
			 as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2013.
					TITLE I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Major functional categories.
					TITLE II—Reserve funds
					Sec. 201. Deficit-reduction reserve fund for the sale of unused
				or vacant Federal properties.
					Sec. 202. Deficit-reduction reserve fund for selling excess
				Federal land.
					Sec. 203. Deficit-reduction reserve fund for the repeal of
				Davis-Bacon prevailing wage laws.
					Sec. 204. Deficit-reduction reserve fund for the reduction of
				purchasing and maintaining Federal vehicles.
					Sec. 205. Deficit-reduction reserve fund for the sale of
				financial assets purchased through the Troubled Asset Relief
				Program.
					TITLE III—BUDGET PROCESS
					Subtitle A—Budget Enforcement
					Sec. 301. Discretionary spending limits for fiscal years 2012
				through 2022, program integrity initiatives, and other adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Sec. 303. Emergency legislation.
					Sec. 304. Adjustments for the extension of certain current
				policies.
					Sec. 305. Point of order against any budget resolution without
				the passage of a balanced budget amendment.
					Subtitle B—Other provisions
					Sec. 311. Oversight of Government performance.
					Sec. 312. Application and effect of changes in allocations and
				aggregates.
					Sec. 313. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 314. Rescind unspent or unobligated balances after 36
				months.
					TITLE IV—Reconciliation
					Sec. 401. Reconciliation in the Senate.
					Sec. 402. Directive to the Committee on the Budget of the
				Senate to replace the sequester established by the Budget Control Act of
				2011.
					TITLE V—Congressional policy changes
					Sec. 501. Policy statement on social security.
					Sec. 502. Policy statement on medicare.
					Sec. 503. Policy statement on tax reform.
					TITLE VI—Sense of Congress
					Sec. 601. Regulatory reform.
				
			IRecommended
			 levels and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2012
			 through 2022:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2012:
				$1,896,000,000,000.
							Fiscal year 2013:
				$1,615,000,000,000.
							Fiscal year 2014:
				$1,740,000,000,000.
							Fiscal year 2015:
				$2,261,000,000,000.
							Fiscal year 2016:
				$2,406,000,000,000.
							Fiscal year 2017:
				$2,651,000,000,000.
							Fiscal year 2018:
				$2,965,000,000,000.
							Fiscal year 2019:
				$3,186,000,000,000.
							Fiscal year 2020:
				$3,419,000,000,000.
							Fiscal year 2021:
				$3,663,000,000,000.
							Fiscal year 2022:
				$3,822,000,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2012: −$23,000,000,000.
							Fiscal year 2013:
				−$675,000,000,000.
							Fiscal year 2014:
				−$845,000,000,000.
							Fiscal year 2015:
				−$537,000,000,000.
							Fiscal year 2016:
				−$559,000,000,000.
							Fiscal year 2017:
				−$521,000,000,000.
							Fiscal year 2018:
				−$365,000,000,000.
							Fiscal year 2019:
				−$312,000,000,000.
							Fiscal year 2020:
				−$257,000,000,000.
							Fiscal year 2021:
				−$214,000,000,000.
							Fiscal year 2022:
				−$263,000,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2012:
				$3,519,858,000,000.
						Fiscal year 2013:
				$3,084,004,000,000.
						Fiscal year 2014:
				$3,106,658,000,000.
						Fiscal year 2015:
				$3,117,000,000,000.
						Fiscal year 2016:
				$3,283,243,000,000.
						Fiscal year 2017:
				$3,458,011,000,000.
						Fiscal year 2018:
				$3,659,956,000,000.
						Fiscal year 2019:
				$3,893,357,000,000.
						Fiscal year 2020:
				$4,090,845,000,000.
						Fiscal year 2021:
				$4,262,660,000,000.
						Fiscal year 2022:
				$4,464,458,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2012:
				$3,565,725,000,000.
						Fiscal year 2013:
				$3,109,085,000,000.
						Fiscal year 2014:
				$3,098,368,000,000.
						Fiscal year 2015:
				$3,092,240,000,000.
						Fiscal year 2016:
				$3,256,795,000,000.
						Fiscal year 2017:
				$3,408,942,000,000.
						Fiscal year 2018:
				$3,594,222,000,000.
						Fiscal year 2019:
				$3,842,333,000,000.
						Fiscal year 2020:
				$4,027,530,000,000.
						Fiscal year 2021:
				$4,208,224,000,000.
						Fiscal year 2022:
				$4,417,978,000,000.
				(4)DeficitsFor
			 purposes of the enforcement of this resolution, the amounts of the deficits are
			 as follows:
					
						Fiscal year 2012:
				$1,043,000,000,000.
						Fiscal year 2013: $795,000,000,000.
						Fiscal year 2014: $631,000,000,000.
						Fiscal year 2015: $62,000,000,000.
						Fiscal year 2016: $31,000,000,000.
						Fiscal year 2017:
				−$111,000,000,000.
						Fiscal year 2018:
				−$285,000,000,000.
						Fiscal year 2019:
				−$302,000,000,000.
						Fiscal year 2020:
				−$395,000,000,000.
						Fiscal year 2021:
				−$504,000,000,000.
						Fiscal year 2022:
				−$501,000,000,000.
				(5)Public
			 debtPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2012:
				$11,368,000,000,000.
						Fiscal year 2013:
				$12,197,000,000,000.
						Fiscal year 2014:
				$12,912,000,000,000.
						Fiscal year 2015:
				$13,084,000,000,000.
						Fiscal year 2016:
				$13,230,000,000,000.
						Fiscal year 2017:
				$13,147,000,000,000.
						Fiscal year 2018:
				$12,912,000,000,000.
						Fiscal year 2019:
				$12,631,000,000,000.
						Fiscal year 2020:
				$12,261,000,000,000.
						Fiscal year 2021:
				$11,787,000,000,000.
						Fiscal year 2022:
				$11,328,000,000,000.
				(6)Debt held by
			 the publicThe appropriate levels of debt held by the public are
			 as follows:
					
						Fiscal year 2012:
				$11,242,000,000,000.
						Fiscal year 2013:
				$12,089,000,000,000.
						Fiscal year 2014:
				$12,812,000,000,000.
						Fiscal year 2015:
				$12,966,000,000,000.
						Fiscal year 2016:
				$13,076,000,000,000.
						Fiscal year 2017:
				$13,017,000,000,000.
						Fiscal year 2018:
				$12,784,000,000,000.
						Fiscal year 2019:
				$12,534,000,000,000.
						Fiscal year 2020:
				$12,191,000,000,000.
						Fiscal year 2021:
				$11,739,000,000,000.
						Fiscal year 2022:
				$11,290,000,000,000.
				102.Social
			 Security
				(a)Social Security
			 RevenuesFor purposes of Senate enforcement under sections 302
			 and 311 of the Congressional Budget Act of 1974, the amounts of revenues of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $627,000,000,000.
						Fiscal year 2013: $698,000,000,000.
						Fiscal year 2014: $728,000,000,000.
						Fiscal year 2015: $770,000,000,000.
						Fiscal year 2016: $819,000,000,000.
						Fiscal year 2017: $868,000,000,000.
						Fiscal year 2018: $914,000,000,000.
						Fiscal year 2019: $958,000,000,000.
						Fiscal year 2020:
				$1,004,000,000,000.
						Fiscal year 2021:
				$1,049,000,000,000.
						Fiscal year 2022:
				$1,096,000,000,000.
				(b)Social Security
			 OutlaysFor purposes of Senate enforcement under sections 302 and
			 311 of the Congressional Budget Act of 1974, the amounts of outlays of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $770,420,000,000.
						Fiscal year 2013: $813,569,000,000.
						Fiscal year 2014: $857,048,000,000.
						Fiscal year 2015: $901,705,000,000.
						Fiscal year 2016: $950,000,000,000.
						Fiscal year 2017:
				$1,004,219,000,000.
						Fiscal year 2018:
				$1,063,321,000,000.
						Fiscal year 2019:
				$1,127,719,000,000.
						Fiscal year 2020:
				$1,197,313,000,000.
						Fiscal year 2021:
				$1,269,310,000,000.
						Fiscal year 2022:
				$1,345,264,000,000.
				(c)Social Security
			 Administrative ExpensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund for administrative
			 expenses are as follows:
					Fiscal year
			 2012:
						(A)New budget
			 authority, $5,822,000,000.
						(B)Outlays,
			 $5,793,000,000.
						Fiscal year 2013:
						(A)New budget authority, $5,868,000,000.
						(B)Outlays, $6,108,000,000.
						Fiscal year 2014:
						(A)New budget authority, $6,043,000,000.
						(B)Outlays, $6,269,000,000.
						Fiscal year 2015:
						(A)New budget authority, $6,223,000,000.
						(B)Outlays, $6,386,000,000.
						Fiscal year 2016:
						(A)New budget authority, $6,418,000,000.
						(B)Outlays, $6,379,000,000.
						Fiscal year
			 2017:
						(A)New budget authority, $6,616,000,000.
						(B)Outlays, $6,379,000,000.
						Fiscal year
			 2018:
						(A)New budget authority, $6,838,000,000.
						(B)Outlays, $6,794,000,000.
						Fiscal year
			 2019:
						(A)New budget authority, $7,071,000,000.
						(B)Outlays, $7,024,000,000.
						Fiscal year
			 2020:
						(A)New budget authority, $7,304,000,000.
						(B)Outlays, $7,257,000,000.
						Fiscal year
			 2021:
						(A)New budget authority, $7,543,000,000.
						(B)Outlays, $7,494,000,000.
						Fiscal year
			 2022:
						(A)New budget authority, $7,796,000,000.
						(B)Outlays, $7,745,000,000.
						103.Major
			 functional categoriesCongress
			 determines and declares that the appropriate levels of new budget authority and
			 outlays for fiscal years 2011 through 2021 for each major functional category
			 are:
				(1)National Defense
			 (050):
					Fiscal year
			 2012:
					(A)New budget authority, $549,397,000,000.
					(B)Outlays, $559,626,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $562,462,000,000.
					(B)Outlays, $587,049,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $562,462,000,000.
					(B)Outlays, $587,807,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $570,643,000,000.
					(B)Outlays, $574,208,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $579,797,000,000.
					(B)Outlays, $580,181,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $591,058,000,000.
					(B)Outlays, $583,077,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $602,310,000,000.
					(B)Outlays, $587,825,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $613,550,000,000.
					(B)Outlays, $603,494,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $625,785,000,000.
					(B)Outlays, $615,208,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $638,070,000,000.
					(B)Outlays, $627,214,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $651,718,000,000.
					(B)Outlays, $645,558,000,000.
					(2)International
			 Affairs (150):
					Fiscal year
			 2012:
					(A)New budget authority, $57,684,000,000.
					(B)Outlays, $50,501,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $14,024,000,000.
					(B)Outlays, $20,680,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $20,680,000,000.
					(B)Outlays, $15,069,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $11,666,000,000.
					(B)Outlays, $11,423,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $11,423,000,000.
					(B)Outlays, $12,347,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $12,746,000,000.
					(B)Outlays, $13,359,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $13,359,000,000.
					(B)Outlays, $13,471,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $14,318,000,000.
					(B)Outlays, $14,318,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $14,619,000,000.
					(B)Outlays, $11,335,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $14,921,000,000.
					(B)Outlays, $11,541,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $15,217,000,000.
					(B)Outlays, $11,742,000,000.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2012:
					(A)New budget authority, $29,836,000,000.
					(B)Outlays, $31,175,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $19,605,000,000.
					(B)Outlays, $18,914,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $19,962,000,000.
					(B)Outlays, $19,222,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $20,319,000,000.
					(B)Outlays, $18,518,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $20,682,000,000.
					(B)Outlays, $18,849,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $21,052,000,000.
					(B)Outlays, $19,186,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $21,249,000,000.
					(B)Outlays, $19,529,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $21,812,000,000.
					(B)Outlays, $19,878,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $22,203,000,000.
					(B)Outlays, $20,234,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $22,600,000,000.
					(B)Outlays, $20,596,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $23,005,000,000.
					(B)Outlays, $20,964,000,000.
					(4)Energy
			 (270):
					Fiscal year
			 2012:
					(A)New budget authority, $9,886,000,000.
					(B)Outlays, $18,342,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $923,000,000.
					(B)Outlays, $2,882,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $976,000,000.
					(B)Outlays, $2,349,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $1,003,000,000.
					(B)Outlays, $1,649,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $857,000,000.
					(B)Outlays, $801,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $886,000,000.
					(B)Outlays, $829,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $914,000,000.
					(B)Outlays, $856,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $944,000,000.
					(B)Outlays, $885,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $973,000,000.
					(B)Outlays, $912,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $1,003,000,000.
					(B)Outlays, $940,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $1,021,000,000.
					(B)Outlays, $955,000,000.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2012:
					(A)New budget authority, $37,109,000,000.
					(B)Outlays, $42,242,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $24,206,000,000.
					(B)Outlays, $23,864,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $23,864,000,000.
					(B)Outlays, $23,928,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $24,441,000,000.
					(B)Outlays, $22,864,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $24,912,000,000.
					(B)Outlays, $23,178,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $25,401,000,000.
					(B)Outlays, $23,571,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $26,392,000,000.
					(B)Outlays, $24,430,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $26,745,000,000.
					(B)Outlays, $24,747,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $27,636,000,000.
					(B)Outlays, $25,441,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $27,558,000,000.
					(B)Outlays, $25,561,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $27,904,000,000.
					(B)Outlays, $25,787,000,000.
					(6)Agriculture
			 (350):
					Fiscal year
			 2012:
					(A)New budget authority, $22,686,000,000.
					(B)Outlays, $19,646,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $20,143,000,000.
					(B)Outlays, $22,255,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $20,600,000,000.
					(B)Outlays, $19,523,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $20,545,000,000.
					(B)Outlays, $20,545,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $20,567,000,000.
					(B)Outlays, $19,628,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $20,518,000,000.
					(B)Outlays, $19,549,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $20,811,000,000.
					(B)Outlays, $19,765,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $21,010,000,000.
					(B)Outlays, $19,990,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $21,275,000,000.
					(B)Outlays, $20,266,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $21,560,000,000.
					(B)Outlays, $20,514,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $21,631,000,000.
					(B)Outlays, $20,583,000,000.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2012:
					(A)New budget authority, $42,288,000,000.
					(B)Outlays, $42,685,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $12,386,000,000.
					(B)Outlays, $11,996,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $12,332,000,000.
					(B)Outlays, −$552,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $12,332,000,000.
					(B)Outlays, −$1,240,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $11,997,000,000.
					(B)Outlays, −$4,202,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $15,199,000,000.
					(B)Outlays, −$4,255,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $15,864,000,000.
					(B)Outlays, −$5,765,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $16,368,000,000.
					(B)Outlays, $2,829,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $16,930,000,000.
					(B)Outlays, $2,174,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $17,448,000,000.
					(B)Outlays, $1,283,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $17,820,000,000.
					(B)Outlays, $230,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2012:
					(A)New budget authority, $88,325,000,000.
					(B)Outlays, $91,171,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $77,499,000,000.
					(B)Outlays, $80,200,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $76,644,000,000.
					(B)Outlays, $80,149,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $77,240,000,000.
					(B)Outlays, $81,869,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $78,217,000,000.
					(B)Outlays, $83,149,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $79,069,000,000.
					(B)Outlays, $84,439,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $79,014,000,000.
					(B)Outlays, $83,270,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $80,669,000,000.
					(B)Outlays, $84,969,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $81,266,000,000.
					(B)Outlays, $85,940,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $81,783,000,000.
					(B)Outlays, $87,078,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $82,635,000,000.
					(B)Outlays, $88,495,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2012:
					(A)New budget authority, $18,783,000,000.
					(B)Outlays, $24,628,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $11,998,000,000.
					(B)Outlays, $13,439,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $12,036,000,000.
					(B)Outlays, $13,336,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $12,256,000,000.
					(B)Outlays, $12,761,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $12,478,000,000.
					(B)Outlays, $12,725,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $12,701,000,000.
					(B)Outlays, $11,854,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $12,932,000,000.
					(B)Outlays, $11,621,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $13,163,000,000.
					(B)Outlays, $11,835,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $13,401,000,000.
					(B)Outlays, $12,073,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $13,645,000,000.
					(B)Outlays, $12,325,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $13,890,000,000.
					(B)Outlays, $12,647,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2012:
					(A)New budget authority, $88,578,000,000.
					(B)Outlays, $105,484,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $33,898,000,000.
					(B)Outlays, $42,292,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $30,868,000,000.
					(B)Outlays, $32,933,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $32,868,000,000.
					(B)Outlays, $29,490,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $33,437,000,000.
					(B)Outlays, $29,870,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $42,660,000,000.
					(B)Outlays, $37,022,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $46,337,000,000.
					(B)Outlays, $43,104,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $49,313,000,000.
					(B)Outlays, $45,960,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $49,859,000,000.
					(B)Outlays, $47,385,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $50,122,000,000.
					(B)Outlays, $50,122,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $50,554,000,000.
					(B)Outlays, $47,920,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2012:
					(A)New budget authority, $357,821,000,000.
					(B)Outlays, $358,737,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $338,159,000,000.
					(B)Outlays, $334,163,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $348,397,000,000.
					(B)Outlays, $338,935,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $359,620,000,000.
					(B)Outlays, $357,023,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $365,157,000,000.
					(B)Outlays, $364,094,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $374,943,000,000.
					(B)Outlays, $373,308,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $385,894,000,000.
					(B)Outlays, $381,726,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $397,015,000,000.
					(B)Outlays, $392,850,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $417,710,000,000.
					(B)Outlays, $403,283,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $419,586,000,000.
					(B)Outlays, $415,086,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $431,913,000,000.
					(B)Outlays, $427,453,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2012:
					(A)New budget authority, $487,762,000,000.
					(B)Outlays, $487,661,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $509,976,000,000.
					(B)Outlays, $510,212,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2015:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2016:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2017:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2018:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2019:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2020:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2021:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2022:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					(13)Income Security
			 (600):
					Fiscal year
			 2012:
					(A)New budget authority, $534,107,000,000.
					(B)Outlays, $533,175,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $355,125,000,000.
					(B)Outlays, $347,966,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $362,716,000,000.
					(B)Outlays, $355,966,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $362,163,000,000.
					(B)Outlays, $357,163,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $369,163,000,000.
					(B)Outlays, $369,695,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $368,254,000,000.
					(B)Outlays, $364,817,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $371,087,000,000.
					(B)Outlays, $636,453,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $385,838,000,000.
					(B)Outlays, $383,743,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $396,715,000,000.
					(B)Outlays, $395,180,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $408,219,000,000.
					(B)Outlays, $407,134,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $422,855,000,000.
					(B)Outlays, $427,176,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2012:
					(A)New budget authority, $779,797,000,000.
					(B)Outlays, $776,213,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $823,017,000,000.
					(B)Outlays, $819,677,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $866,901,000,000.
					(B)Outlays, $863,317,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $912,103,000,000.
					(B)Outlays, $908,091,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $960,918,000,000.
					(B)Outlays, $956,379,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $1,075,559,000,000.
					(B)Outlays, $1,010,794,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $1,075,559,000,000.
					(B)Outlays, $1,070,115,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $1,140,590,000,000.
					(B)Outlays, $1,134,743,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $1,210,617,000,000.
					(B)Outlays, $1,204,570,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $1,283,153,000,000.
					(B)Outlays, $1,276,804,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $1,360,160,000,000.
					(B)Outlays, $1,353,009,000,000.
					(15)Veterans
			 Benefits and Services (700):
					Fiscal year
			 2012:
					(A)New budget authority, $126,263,000,000.
					(B)Outlays, $126,262,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $132,924,000,000.
					(B)Outlays, $133,660,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $135,032,000,000.
					(B)Outlays, $135,471,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $138,369,000,000.
					(B)Outlays, $138,367,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $147,201,000,000.
					(B)Outlays, $146,698,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $146,175,000,000.
					(B)Outlays, $145,526,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $145,004,000,000.
					(B)Outlays, $144,303,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $154,685,000,000.
					(B)Outlays, $153,943,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $159,160,000,000.
					(B)Outlays, $158,409,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $163,701,000,000.
					(B)Outlays, $163,701,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $173,802,000,000.
					(B)Outlays, $172,995,000,000.
					(16)Administration
			 of Justice (750):
					Fiscal year
			 2012:
					(A)New budget authority, $51,700,000,000.
					(B)Outlays, $54,471,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $50,998,000,000.
					(B)Outlays, $38,113,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $41,766,000,000.
					(B)Outlays, $40,926,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $42,296,000,000.
					(B)Outlays, $40,215,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $45,028,000,000.
					(B)Outlays, $42,812,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $43,922,000,000.
					(B)Outlays, $41,759,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $44,527,000,000.
					(B)Outlays, $42,294,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $45,216,000,000.
					(B)Outlays, $41,863,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $45,915,000,000.
					(B)Outlays, $41,951,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $46,787,000,000.
					(B)Outlays, $42,718,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $51,306,000,000.
					(B)Outlays, $47,151,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2012:
					(A)New budget authority, $24,163,000,000,000.
					(B)Outlays, $30,033,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $21,262,000,000.
					(B)Outlays, $18,354,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $21,414,000,000.
					(B)Outlays, $19,949,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $21,586,000,000.
					(B)Outlays, $20,149,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $21,762,000,000.
					(B)Outlays, $20,373,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $22,114,000,000.
					(B)Outlays, $20,531,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $22,470,000,000.
					(B)Outlays, $20,836,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $22,893,000,000.
					(B)Outlays, $21,252,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $23,227,000,000.
					(B)Outlays, $21,614,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $23,622,000,000.
					(B)Outlays, $21,904,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $23,933,000,000.
					(B)Outlays, $22,217,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2012:
					(A)New budget authority, $224,064,000,000.
					(B)Outlays, $224,064,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $183,281,000,000.
					(B)Outlays, $183,281,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $184,653,000,000.
					(B)Outlays, $184,653,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $211,497,000,000.
					(B)Outlays, $211,497,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $293,109,000,000.
					(B)Outlays, $293,109,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $361,394,000,000.
					(B)Outlays, $361,394,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $440,040,000,000.
					(B)Outlays, $440,040,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $501,224,000,000.
					(B)Outlays, $501,224,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $536,534,000,000.
					(B)Outlays, $536,534,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $565,473,000,000.
					(B)Outlays, $565,473,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, −$588,933,000,000.
					(B)Outlays, −$588,933,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2012
					(A)New budget authority, −$45,400,000,000.
					(B)Outlays, −$45,400,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, −$57,358,000,000.
					(B)Outlays, −$57,358,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, −$71,118,000,000.
					(B)Outlays, −$71,118,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, −$79,148,000,000.
					(B)Outlays, −$79,148,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, −$92,742,000,000.
					(B)Outlays, −$92,742,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, −$91,236,000,000.
					(B)Outlays, −$91,236,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, −$86,010,000,000.
					(B)Outlays, −$86,010,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, −$56,114,000,000.
					(B)Outlays, −$56,114,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, −$58,063,000,000.
					(B)Outlays, −$58,063,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, −$58,990,000,000.
					(B)Outlays, −$58,990,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, −$55,589,000,000.
					(B)Outlays, −$55,589,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2012:
					(A)New budget authority, −$91,535,000,000.
					(B)Outlays, −$91,535,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, −$95,678,000,000.
					(B)Outlays, −$95,678,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, −$96,030,000,000.
					(B)Outlays, −$96,030,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, −$101,010,000,000.
					(B)Outlays, −$101,010,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, −$104,680,000,000.
					(B)Outlays, −$104,680,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, −$117,921,000,000.
					(B)Outlays, −$117,921,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, −$123,045,000,000.
					(B)Outlays, −$123,045,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, −$133,352,000,000.
					(B)Outlays, −$133,352,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, −$138,451,000,000.
					(B)Outlays, −$138,451,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, −$144,197,000,000.
					(B)Outlays, −$144,197,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, −$150,911,000,000.
					(B)Outlays, −$150,911,000,000.
					(21)Global War on
			 Terrorism (970):
					Fiscal year
			 2012:
					(A)New budget authority, $126,544,000,000.
					(B)Outlays, $126,544,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $50,000,000,000.
					(B)Outlays, $50,000,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2015:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2016:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2017:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2018:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2019:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2020:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2021:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2022:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					(22)Congressional
			 Health Insurance for Seniors (990):
					Fiscal year
			 2012:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year
			 2013:
					(A)New budget authority, $3,125,000,000.
					(B)Outlays, $3,125,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $539,435,000,000.
					(B)Outlays, $532,135,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $466,210,000,000.
					(B)Outlays, $468,810,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $494,278,000,000.
					(B)Outlays, $494,278,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $513,342,000,000.
					(B)Outlays, $511,342,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $544,406,000,000.
					(B)Outlays, $542,406,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $577,470,000,000.
					(B)Outlays, $575,470,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $623,534,000,000.
					(B)Outlays, $623,534,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $666,598,000,000.
					(B)Outlays, $664,598,000,000.
					Fiscal year
			 2022:
					(A)New budget authority, $712,662,000,000.
					(B)Outlays, $710,662,000,000.
					IIReserve
			 funds
			201.Deficit-reduction
			 reserve fund for the sale of unused or vacant Federal propertiesThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that achieve savings by selling any unused or vacant Federal properties. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 10
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			202.Deficit-reduction
			 reserve fund for selling excess Federal landThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that achieve savings by selling any excess Federal land. The Chairman may also
			 make adjustments to the Senate’s pay-as-you-go ledger over 10 years to ensure
			 that the deficit reduction achieved is used for deficit reduction only. The
			 adjustments authorized under this section shall be of the amount of deficit
			 reduction achieved.
			203.Deficit-reduction
			 reserve fund for the repeal of Davis-Bacon prevailing wage lawsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 from savings achieved by repealing the Davis-Bacon prevailing wage laws. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 10
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			204.Deficit-reduction
			 reserve fund for the reduction of purchasing and maintaining Federal
			 vehiclesThe Chairman of the
			 Committee on the Budget of the Senate may reduce the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that achieve savings by reducing the federal vehicles fleet.
			 The Chairman may also make adjustments to the Senate’s pay-as-you-go ledger
			 over 10 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			205.Deficit-reduction
			 reserve fund for the sale of financial assets purchased through the Troubled
			 Asset Relief ProgramThe
			 Chairman of the Committee on the Budget of the Senate may reduce the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that achieve savings by selling
			 financial instruments and equity accumulated through the Troubled Asset Relief
			 Program. The Chairman may also make adjustments to the Senate’s pay-as-you-go
			 ledger over 10 years to ensure that the deficit reduction achieved is used for
			 deficit reduction only. The adjustments authorized under this section shall be
			 of the amount of deficit reduction achieved.
			IIIBUDGET
			 PROCESS
			ABudget
			 Enforcement
				301.Discretionary
			 spending limits for fiscal years 2012 through 2022, program integrity
			 initiatives, and other adjustments
					(a)Senate point of
			 order
						(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to consider any bill or joint resolution (or
			 amendment, motion, or conference report on that bill or joint resolution) that
			 would cause the discretionary spending limits in this section to be
			 exceeded.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this subsection.
							(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
						(1)for fiscal year
			 2012, $1,201,863,000,000 in new budget authority and $1,308,512,000,000 in
			 outlays;
						(2)for fiscal year
			 2013, $934,104,000,000 in new budget authority and $1,023,435,000,000 in
			 outlays;
						(3)for fiscal year
			 2014, $891,861,000,000 in new budget authority and $965,519,000,000 in
			 outlays;
						(4)for fiscal year
			 2015, $906,188,000,000 in new budget authority and $943,141,000,000 in
			 outlays;
						(5)for fiscal year
			 2016 $921,824,000,000 in new budget authority and $955,362,000,000 in
			 outlays;
						(6)for fiscal year
			 2017, $939,918,000,000 in new budget authority and $964,874,000,000 in
			 outlays;
						(7)for fiscal year
			 2018, $958,654,000,000 in new budget authority and $974,728,000,000 in
			 outlays;
						(8)for fiscal year
			 2019, $977,693,000,000 in new budget authority and $998,696,000,000 in
			 outlays;
						(9)for fiscal year
			 2020, $997,939,000,000 in new budget authority and $1,018,172,000,000 in
			 outlays;
						(10)for fiscal year
			 2021, $1,018,340,000,000 in new budget authority and $1,038,189,000,000 in
			 outlays; and
						(11)for fiscal year
			 2022, $1,040,081,000,000 in new budget authority and $1,064,838,000,000 in
			 outlays;
						as adjusted
			 in conformance with the adjustment procedures in subsection (c).(c)Adjustments in
			 the Senate
						(1)In
			 generalAfter the reporting of a bill or joint resolution
			 relating to any matter described in paragraph (2), or the offering of an
			 amendment or motion thereto or the submission of a conference report
			 thereon—
							(A)the Chairman of
			 the Committee on the Budget of the Senate may adjust the discretionary spending
			 limits, budgetary aggregates, and allocations pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, by the amount of new budget authority in that
			 measure for that purpose and the outlays flowing therefrom; and
							(B)following any
			 adjustment under subparagraph (A), the Committee on Appropriations of the
			 Senate may report appropriately revised suballocations pursuant to section
			 302(b) of the Congressional Budget Act of 1974 to carry out this
			 subsection.
							(2)Adjustments to
			 support ongoing overseas deployments and other activities
							(A)AdjustmentsThe
			 Chairman of the Committee on the Budget of the Senate may adjust the
			 discretionary spending limits, allocations to the Committee on Appropriations
			 of the Senate, and aggregates for one or more—
								(i)bills reported by
			 the Committee on Appropriations of the Senate or passed by the House of
			 Representatives;
								(ii)joint
			 resolutions or amendments reported by the Committee on Appropriations of the
			 Senate;
								(iii)amendments
			 between the Houses received from the House of Representatives or Senate
			 amendments offered by the authority of the Committee on Appropriations of the
			 Senate; or
								(iv)conference
			 reports;
								making
			 appropriations for overseas deployments and other activities in the amounts
			 specified in subparagraph (B).(B)Amounts
			 specifiedThe amounts specified are—
								(i)for
			 fiscal year 2012, $126,544,000,000 in new budget authority and the outlays
			 flowing therefrom;
								(ii)for fiscal year
			 2013, $50,000,000,000 in new budget authority and the outlays flowing
			 therefrom;
								(iii)for fiscal year
			 2014, $0 in new budget authority and the outlays flowing therefrom;
								(iv)for fiscal year
			 2015, $0 in new budget authority and the outlays flowing therefrom;
								(v)for
			 fiscal year 2016, $0 in new budget authority and the outlays flowing
			 therefrom;
								(vi)for fiscal year
			 2017, $0 in new budget authority and the outlays flowing therefrom;
								(vii)for fiscal year
			 2018, $0 in new budget authority and the outlays flowing therefrom;
								(viii)for fiscal
			 year 2019, $0 in new budget authority and the outlays flowing therefrom;
								(ix)for fiscal year
			 2020, $0 in new budget authority and the outlays flowing therefrom;
								(x)for
			 fiscal year 2021, $0 in new budget authority and the outlays flowing therefrom;
			 and
								(xi)for fiscal year
			 2022, $0 in new budget authority and the outlays flowing therefrom.
								302.Point of order
			 against advance appropriations
					(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 bill, joint resolution, motion, amendment, or conference report that would
			 provide an advance appropriation.
					(b)DefinitionIn
			 this section, the term advance appropriation means any new budget
			 authority provided in a bill or joint resolution making appropriations for
			 fiscal year 2013 that first becomes available for any fiscal year after 2012,
			 or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2013, that
			 first becomes available for any fiscal year after 2013.
					303.Emergency
			 legislation
					(a)Authority To
			 designateIn the Senate, with respect to a provision of direct
			 spending or receipts legislation or appropriations for discretionary accounts
			 that Congress designates as an emergency requirement in such measure, the
			 amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section.
					(b)Exemption of
			 emergency provisionsAny new budget authority, outlays, and
			 receipts resulting from any provision designated as an emergency requirement,
			 pursuant to this section, in any bill, joint resolution, amendment, or
			 conference report shall not count for purposes of sections 302 and 311 of the
			 Congressional Budget Act of 1974, section 201 of S. Con. Res. 21 (110th
			 Congress) (relating to pay-as-you-go), section 311 of S. Con. Res. 70 (110th
			 Congress) (relating to long-term deficits), and section 404 of S. Con. Res. 13
			 (111th Congress) (relating to short-term deficits), and section 301 of this
			 resolution (relating to discretionary spending). Designated emergency
			 provisions shall not count for the purpose of revising allocations, aggregates,
			 or other levels pursuant to procedures established under section 301(b)(7) of
			 the Congressional Budget Act of 1974 for deficit-neutral reserve funds and
			 revising discretionary spending limits set pursuant to section 301 of this
			 resolution.
					(c)DesignationsIf
			 a provision of legislation is designated as an emergency requirement under this
			 section, the committee report and any statement of managers accompanying that
			 legislation shall include an explanation of the manner in which the provision
			 meets the criteria in subsection (f).
					(d)DefinitionsIn
			 this section, the terms direct spending, receipts,
			 and appropriations for discretionary accounts mean any provision
			 of a bill, joint resolution, amendment, motion, or conference report that
			 affects direct spending, receipts, or appropriations as those terms have been
			 defined and interpreted for purposes of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.
					(e)Point of
			 order
						(1)In
			 generalWhen the Senate is considering a bill, resolution,
			 amendment, motion, or conference report, if a point of order is made by a
			 Senator against an emergency designation in that measure, that provision making
			 such a designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverParagraph
			 (1) may be waived or suspended in the Senate only by an affirmative vote of
			 two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
							(3)Definition of
			 an emergency designationFor purposes of paragraph (1), a
			 provision shall be considered an emergency designation if it designates any
			 item as an emergency requirement pursuant to this subsection.
						(4)Form of the
			 point of orderA point of order under paragraph (1) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(5)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(f)Criteria
						(1)In
			 generalFor purposes of this section, any provision is an
			 emergency requirement if the situation addressed by such provision is—
							(A)necessary,
			 essential, or vital (not merely useful or beneficial);
							(B)sudden, quickly
			 coming into being, and not building up over time;
							(C)an urgent,
			 pressing, and compelling need requiring immediate action;
							(D)subject to
			 subparagraph (B), unforeseen, unpredictable, and unanticipated; and
							(E)not permanent,
			 temporary in nature.
							(2)UnforeseenAn
			 emergency that is part of an aggregate level of anticipated emergencies,
			 particularly when normally estimated in advance, is not unforeseen.
						(g)InapplicabilityIn
			 the Senate, section 403 of S. Con. Res. 13 (111th Congress), the concurrent
			 resolution on the budget for fiscal year 2010, shall no longer apply.
					304.Adjustments
			 for the extension of certain current policies
					(a)AdjustmentFor
			 the purposes of determining points of order specified in subsection (b), the
			 Chairman of the Committee on the Budget of the Senate may adjust the estimate
			 of the budgetary effects of a bill, joint resolution, amendment, motion, or
			 conference report that contains one or more provisions meeting the criteria of
			 subsection (c) to exclude the amounts of qualifying budgetary effects.
					(b)Covered points
			 of orderThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments pursuant to this section for the following points
			 of order only:
						(1)Section 201 of S.
			 Con. Res. 21 (110th Congress) (relating to pay-as-you-go).
						(2)Section 311 of S.
			 Con. Res. 70 (110th Congress) (relating to long-term deficits).
						(3)Section 404 of S.
			 Con. Res. 13 (111th Congress) (relating to short-term deficits).
						(c)Qualifying
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments authorized under subsection (a) for legislation
			 containing provisions that—
						(1)amend or
			 supersede the system for updating payments made under subsections 1848 (d) and
			 (f) of the Social Security Act, consistent with section 7(c) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139);
						(2)amend the
			 Internal Revenue Code of 1986, in order to establish a single, flat tax rate of
			 17 percent consistent with section 7(d) of the Statutory Pay-As-You-Go Act of
			 2010; and
						(3)extend relief
			 from the Alternative Minimum Tax for individuals under sections 55–59 of the
			 Internal Revenue Code of 1986, consistent with section 7(e) of the Statutory
			 Pay-As-You-Go Act of 2010.
						(d)DefinitionFor
			 the purposes of this section, the terms budgetary effects or
			 effects mean the amount by which a provision changes direct
			 spending or revenues relative to the baseline.
					(e)SunsetThis
			 section shall expire on December 31, 2012.
					305.Point of order
			 against any budget resolution without the passage of a balanced budget
			 amendment
					(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 budget resolution following the enactment of this resolution until a balanced
			 budget amendment to the Constitution has been adopted.
					(b)Supermajority
			 waiver and appeals in the Senate
						(1)WaiverThis
			 section may be waived or suspended only by an affirmative vote of two-thirds of
			 the Members, duly chosen and sworn.
						(2)AppealsAn
			 affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this section.
						(c)SunsetThis
			 section shall expire after the ratification of an amendment to the Constitution
			 requiring a balanced budget.
					BOther
			 provisions
				311.Oversight of
			 Government performanceIn the
			 Senate, all committees are directed to review programs and tax expenditures
			 within their jurisdiction to identify waste, fraud, abuse or duplication, and
			 increase the use of performance data to inform committee work. Committees are
			 also directed to review the matters for congressional consideration identified
			 on the Government Accountability Office’s High Risk list reports. Based on
			 these oversight efforts and performance reviews of programs within their
			 jurisdiction, committees are directed to include recommendations for improved
			 governmental performance in their annual views and estimates reports required
			 under section 301(d) of the Congressional Budget Act of 1974 to the Committees
			 on the Budget.
				312.Application
			 and effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget
			 Committee DeterminationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
					313.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the Committee on the Budget of the Senate may make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				314.Rescind
			 unspent or unobligated balances after 36 months
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall require that any unobligated or unspent allocations be rescinded after 36
			 months.
					(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments resulting from the required
			 rescissions shall be considered for the purposes of the Congressional Budget
			 Act of 1974 as allocations and aggregates contained in this resolution.
					(c)Budget
			 committee determinationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
					IVReconciliation
			401.Reconciliation
			 in the Senate
				(a)Submission To
			 provide for the reform of mandatory spending
					(1)In
			 generalNot later than September 1, 2012, the Senate committees
			 named in paragraph (2) shall submit their recommendations to the Committee on
			 the Budget of the United States Senate. After receiving those recommendations
			 from the applicable committees of the Senate, the Committee on the Budget shall
			 report to the Senate a reconciliation bill carrying out all such
			 recommendations without substantive revision.
					(2)Instructions
						(A)Committee on
			 Foreign RelationsThe Committee on Foreign Relations shall report
			 changes in law within its jurisdiction sufficient to reduce direct spending by
			 $2,864,000,000 for the period of fiscal years 2013 through 2022.
						(B)Committee on
			 commerce, science, and transportationThe Committee on Commerce,
			 Science, and Transportation shall report changes in law within its jurisdiction
			 sufficient to reduce direct spending outlays by $2,432,000,000 for the period
			 of fiscal years 2013 through 2022.
						(C)Committee on
			 agriculture, nutrition, and energyThe Committee on Agriculture,
			 Nutrition, and Energy shall report changes in law within its jurisdiction
			 sufficient to reduce direct spending outlays by $6,100,000,000 for the period
			 of fiscal years 2013 through 2022.
						(D)Committee on
			 environment and public worksThe Committee on Environment and
			 Public Works shall report changes in laws within its jurisdiction sufficient to
			 reduce direct spending outlays by $3,422,000,000 for the period of fiscal years
			 2013 through 2022.
						(E)Committee on
			 health, education, labor, and pensionsThe Committee on Health,
			 Education, Labor, and Pensions shall report changes in laws within its
			 jurisdiction sufficient to reduce direct spending outlays by $1,584,000,000,000
			 for the period of fiscal years 2013 through 2022.
						(F)Committee on
			 financeThe Committee on Finance shall report changes in laws
			 within its jurisdiction sufficient to reduce direct spending outlays by
			 $3,473,634,000,000 for the period of fiscal years 2013 through 2022.
						(G)Committee on
			 energy and natural resourcesThe Committee on Energy and Natural
			 Resources shall report changes in laws within its jurisdiction sufficient to
			 reduce direct spending outlays by $7,818,000,000 for the period of fiscal years
			 2013 through 2022.
						(b)Submission of
			 revised allocationsUpon the submission to the Committee on the
			 Budget of the Senate of a recommendation that has complied with its
			 reconciliation instructions solely by virtue of section 310(c) of the
			 Congressional Budget Act of 1974, the chairman of that committee may file with
			 the Senate revised allocations under section 302(a) of such Act and revised
			 functional levels and aggregates.
				402.Directive to
			 the Committee on the Budget of the Senate to replace the sequester established
			 by the Budget Control Act of 2011
				(a)SubmissionIn
			 the Senate, the Committee on the Budget shall report to the Senate a bill
			 carrying out the directions set forth in subsection (b).
				(b)DirectionsThe
			 bill referred to in subsection (a) shall include the following
			 provisions:
					(1)Replacing the
			 Sequester Established by the Budget Control Act of 2011The
			 language shall amend section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 to replace the sequester established under that section
			 consistent with this concurrent resolution.
					(2)Application of
			 provisionsThe bill referred to in subsection (a) shall include
			 language making it application contingent upon the enactment of the
			 reconciliation bill referred to in section 401.
					VCongressional
			 policy changes
			501.Policy
			 statement on social securityIt is the policy of this concurrent
			 resolution that Congress and the relevant committees of jurisdiction enact
			 legislation to ensure the Social Security System achieves solvency over the 75
			 year window as follows:
				(1)The legislation
			 must modify the Primary Insurance Amount formula between 2018 and 2055 to
			 gradually reduce benefits on a progressive basis for works with career-average
			 earnings above the 40th percentile of new retired workers.
				(2)The normal
			 retirement age will increase by 3 months each year starting with individuals
			 reaching age 62 in 2017 and stopping with the normal retirement age reaches the
			 age of 70 for individuals reaching the age of 62 in 2032.
				(3)The earliest
			 eligibility age will be increased by 3 months per year starting with
			 individuals reaching age 62 in 2021 and will stop with the reaches age 64 for
			 individuals reaching the age 62 in 2028 or later.
				502.Policy
			 statement on medicareIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction enact legislation to ensure a reduction in the
			 unfunded liabilities of Medicare as follows:
				(1)Enrolls seniors
			 in the same health care plan as Federal employees and Members of Congress,
			 similar to the Federal Employee Health Benefits Plan (FEHBP).
				(2)Beginning on
			 January 1, 2014, the Director of the Office of Personnel Management shall
			 ensure seniors currently enrolled or eligible for Medicare will have access to
			 Congressional Health Care for Seniors Act.
				(3)Prevents the
			 Office of Personnel and Management from placing onerous new mandates on health
			 insurance plans, but allows the agency to continue to enforce reasonable
			 minimal stands for plans, ensure the plans are fiscally solvent, and enforces
			 rules for consumer protections.
				(4)The legislation
			 must create a new high-risk pool for the highest cost patients,
			 providing a direct reimbursement to health care plans that enroll the costliest
			 5 percent of patients.
				(5)Ensures that
			 every senior can afford the high-quality insurance offered by FEHBP, providing
			 support for 75 percent of the total costs, providing additional premium
			 assistance to those who cannot afford the remaining share.
				(6)The legislation
			 must increase the age of eligibility gradually over 20 years, increasing the
			 age from 65 to 70, resulting in a 3-month increase per year.
				(7)High-income
			 seniors will be provided less premium support than low-income seniors.
				503.Policy
			 statement on tax reformIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction enact legislation to ensure a tax reform that
			 broadens the tax base, reduces tax complexity, includes a consumption-based
			 income tax, and a globally competitive flat tax as follows:
				(1)This concurrent
			 resolution shall eliminate all tax brackets and have one standard flat tax rate
			 of 17 percent on adjusted gross income. The individual tax code shall remove
			 all credits and deductions, with exception to the mortgage interest deduction,
			 offsetting these with a substantially higher standard deduction and personal
			 exemption. The standard deduction for joint filers is $30,320, $19,350 for head
			 of household, and $15,160 for single filers. The personal exemption amount is
			 $6,530. This proposal eliminates the individual alternative minimum tax (AMT).
			 The tax reform would repeal all tax on savings and investments, including
			 capital gains, qualified and ordinary dividends, estate, gift, and interest
			 saving taxes.
				(2)This concurrent
			 resolution shall eliminate all tax brackets and have one standard flat tax of
			 17 percent on adjusted gross income. The business tax code shall remove all
			 credits and deductions, offsetting these with a lower tax rate and immediate
			 expensing of all business inputs. Such inputs shall be determined by total
			 revenue from the sale of good and services less purchases of inputs from other
			 firms less wages, salaries, and pensions paid to workers less purchases of
			 plant and equipment.
				(3)The individuals
			 and businesses would be subject to taxation on only those incomes that are
			 produced or derived, as a territorial system in the United States. The
			 aggregate taxes paid should provide the ability to fill out a tax return no
			 larger than a postcard.
				VISense of
			 Congress
			601.Regulatory
			 reformIt is the policy of
			 this concurrent resolution that Congress and the relevant committees of
			 jurisdiction enact legislation to ensure a regulatory reform as follows:
				(1)Apply
			 regulatory analysis requirements to independent agenciesIt shall
			 be the policy of Congress to pass into law a requirement for independent
			 agencies to abide by the same regulatory analysis requirement as those required
			 by executive branch agencies
				(2)Adopt the
			 regulations from the executive in need of scrutiny Act (reins)It
			 shall be the policy of Congress to vote on the Executive In Need of Scrutiny
			 Act, legislation that would require all regulations that impose a burden
			 greater than $100 million in economic aggregate may not be implement as law
			 unless Congress gives their consent by voting on the rule.
				(3)Sunset all
			 regulationsIt shall be the policy of Congress that regulations
			 imposed by the Federal Government shall automatically sunset every 2 years
			 unless repromulgated by Congress.
				(4)Process
			 reformIt shall be the policy of Congress to implement regulatory
			 process reform by instituting statutorily require regulatory impact analysis
			 for all agencies, require the publication of regulatory impact analysis before
			 the regulation is finalized, and ensure that not only are regulatory impact
			 analysis conducted, but applied to the issued regulation or rulemaking.
				(5)Incorporation
			 of formal rulemaking for major rulesIt shall be the policy of
			 Congress to apply formal rulemaking procedures to all major regulations or
			 those regulations that exceed $100,000,000 in aggregate economic costs.
				
